               Case 2:20-cr-00105-KJM Document 39 Filed 07/02/20 Page 1 of 3


1    ALIN D. CINTEAN (SBN 240160)
     Certified Criminal Law Specialist
2
     State Bar of California, Board of Legal Specialization
3
     555 Capitol Mall Ste. 755
4    Sacramento, CA 95814
     Phone (916)441-3500
5
     Alin@CinteanLaw.com
6
     Attorney for Defendant
7    DONTE ANDERSON
8                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12                                                        CASE NO.: 2:20-CR-00105-KJM-3
      UNITED STATES OF AMERICA
13
            PLAINTIFF                                      STIPULATION AND ORDER
14                                                         MODIFYING CONDITIONS OF PRE-
15                                                         TRIAL RELEASE

16    DONTE ANDERSON
17                    DEFENDANT
18

19

20

21                                          I.     STIPULATION
22      Defendant Donte Anderson by and through his counsel of record and plaintiff United States
23   of America, by and through its counsel of record, hereby stipulate to a change in the pre-trial

24   release conditions for Mr. Donte Anderson. This stipulation is brought considering Mr.
     Anderson’s relationship with co-defendant Tracy Whitfield. Mr. Anderson and Ms. Whitfield are
25
     engaged to be married and together they parent three children.
26

27
                                                      1
28   STIPULATION TO MODIFY
     RELEASE CONDITIONS, ORDER
               Case 2:20-cr-00105-KJM Document 39 Filed 07/02/20 Page 2 of 3


1       Condition number eight currently reads: “You must not associate or have any contact with
2    any co-defendants in any related case unless in the presence of counsel or otherwise approved in
3    advance by the pretrial services officer”

4
        The defendant and the government hereby stipulate and request that the condition should be
     changed to read: “You must not associate or have any contact with co-defendants Donley
5
     Thompson, Desteny Salazar, and Adrian Duran.”
6

7

8

9           Dated: 7/1/2020
10
                                                                /s/ Alin D. Cintean
11
                                                                Alin D. Cintean
12                                                              Attorney for Donte Anderson

13

14
                                                                /s/ Justin Lee
15                                                              Justin Lee
                                                                Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27
                                                     2
28   STIPULATION TO MODIFY
     RELEASE CONDITIONS, ORDER
               Case 2:20-cr-00105-KJM Document 39 Filed 07/02/20 Page 3 of 3


1
                                                  ORDER
2
     The Stipulation of the parties is hereby accepted and the requested change in pre-trial release
3
     conditions is GRANTED.
4

5
     Pre-trial release condition number eight shall be changed to now read:
6

7           “You must not associate or have any contact with co-defendants Donley Thompson,
            Desteny Salazar, and Adrian Duran.”
8

9

10   IT IS SO ORDERED.
11

12   Dated: July 1, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      3
28   STIPULATION TO MODIFY
     RELEASE CONDITIONS, ORDER
